
	
		II
		110th CONGRESS
		2d Session
		S. 2956
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Levin (for himself,
			 Mr. Coleman, and
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To ensure that persons who form corporations in the
		  United States disclose the beneficial owners of those corporations, in order to
		  prevent wrongdoers from exploiting United States corporations for criminal
		  gain, to assist law enforcement in detecting, preventing, and punishing
		  terrorism, money laundering, and other misconduct involving United States
		  corporations, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Incorporation Transparency and Law
			 Enforcement Assistance Act.
		2.FindingsCongress finds the following:
			(1)Nearly 2,000,000
			 corporations and limited liability companies are being formed under the laws of
			 the States each year.
			(2)Very few States
			 obtain meaningful information about the beneficial owners of the corporations
			 and limited liability companies formed under their laws.
			(3)A person forming
			 a corporation or limited liability company within the United States typically
			 provides less information to the State of incorporation than is needed to
			 obtain a bank account or driver's license and typically does not name a single
			 beneficial owner.
			(4)Criminals have
			 exploited the weaknesses in State formation procedures to conceal their
			 identities when forming corporations or limited liability companies in the
			 United States, and have then used the newly created entities to commit crimes
			 affecting interstate and international commerce such as terrorism, drug
			 trafficking, money laundering, tax evasion, securities fraud, financial fraud,
			 and acts of foreign corruption.
			(5)Law enforcement
			 efforts to investigate corporations and limited liability companies suspected
			 of committing crimes have been impeded by the lack of available beneficial
			 ownership information, as documented in reports and testimony by officials from
			 the Department of Justice, the Department of Homeland Security, the Financial
			 Crimes Enforcement Network of the Department of the Treasury, the Internal
			 Revenue Service, and the Government Accountability Office, and others.
			(6)In July 2006, a
			 leading international anti-money laundering organization, the Financial Action
			 Task Force on Money Laundering (in this section referred to as the
			 FATF), of which the United States is a member, issued a report
			 that criticizes the United States for failing to comply with a FATF standard on
			 the need to collect beneficial ownership information and urged the United
			 States to correct this deficiency by July 2008.
			(7)In response to
			 the FATF report, the United States has repeatedly urged the States to
			 strengthen their incorporation practices by obtaining beneficial ownership
			 information for the corporations and limited liability companies formed under
			 the laws of such States.
			(8)Many States have
			 established automated procedures that allow a person to form a new corporation
			 or limited liability company within the State within 24 hours of filing an
			 online application, without any prior review of the application by a State
			 official. In exchange for a substantial fee, 2 States will form a corporation
			 within 1 hour of a request.
			(9)Dozens of
			 Internet websites highlight the anonymity of beneficial owners allowed under
			 the incorporation practices of some States, point to those practices as a
			 reason to incorporate in those States, and list those States together with
			 offshore jurisdictions as preferred locations for the formation of new
			 corporations, essentially providing an open invitation to criminals and other
			 wrongdoers to form entities within the United States.
			(10)In contrast to
			 practices in the United States, all countries in the European Union are
			 required to identify the beneficial owners of the corporations they
			 form.
			(11)To reduce the
			 vulnerability of the United States to wrongdoing by United States corporations
			 and limited liability companies with unknown owners, to protect interstate and
			 international commerce from criminals misusing United States corporations and
			 limited liability companies, to strengthen law enforcement investigations of
			 suspect corporations and limited liability companies, to set minimum standards
			 for and level the playing field among State incorporation practices, and to
			 bring the United States into compliance with its international anti-money
			 laundering obligations, Federal legislation is needed to require the States to
			 obtain beneficial ownership information for the corporations and limited
			 liability companies formed under the laws of such States.
			3.Transparent
			 incorporation practices
			(a)Transparent
			 incorporation practices
				(1)In
			 generalSubtitle A of title XX of the Homeland Security Act of
			 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the
			 following:
					
						2009.Transparent
				incorporation practices
							(a)Incorporation
				systems
								(1)In
				generalTo protect the security of the United States, each State
				that receives funding from the Department under section 2004 shall, not later
				than the beginning of fiscal year 2011, use an incorporation system that meets
				the following requirements:
									(A)Each applicant to
				form a corporation or limited liability company under the laws of the State is
				required to provide to the State during the formation process a list of the
				beneficial owners of the corporation or limited liability company that—
										(i)identifies each
				beneficial owner by name and current address; and
										(ii)if any
				beneficial owner exercises control over the corporation or limited liability
				company through another legal entity, such as a corporation, partnership, or
				trust, identifies each such legal entity and each such beneficial owner who
				will use that entity to exercise control over the corporation or limited
				liability company.
										(B)Each corporation
				or limited liability company formed under the laws of the State is required by
				the State to update the list of the beneficial owners of the corporation or
				limited liability company by providing the information described in
				subparagraph (A)—
										(i)in an annual
				filing with the State; or
										(ii)if no annual
				filing is required under the law of that State, each time a change is made in
				the beneficial ownership of the corporation or limited liability
				company.
										(C)Beneficial
				ownership information relating to each corporation or limited liability company
				formed under the laws of the State is required to be maintained by the State
				until the end of the 5-year period beginning on the date that the corporation
				or limited liability company terminates under the laws of the State.
									(D)Beneficial
				ownership information relating to each corporation or limited liability company
				formed under the laws of the State shall be provided by the State upon receipt
				of—
										(i)a
				civil or criminal subpoena or summons from a State agency, Federal agency, or
				congressional committee or subcommittee requesting such information; or
										(ii)a written
				request made by a Federal agency on behalf of another country under an
				international treaty, agreement, or convention, or section 1782 of title 28,
				United States Code.
										(2)Non-United
				States beneficial ownersTo further protect the security of the
				United States, each State that accepts funding from the Department under
				section 2004 shall, not later than the beginning of fiscal year 2011, require
				that, if any beneficial owner of a corporation or limited liability company
				formed under the laws of the State is not a United States citizen or a lawful
				permanent resident of the United States, each application described in
				paragraph (1)(A) and each update described in paragraph (1)(B) shall include a
				written certification by a formation agent residing in the State that the
				formation agent—
									(A)has verified the
				name, address, and identity of each beneficial owner that is not a United
				States citizen or a lawful permanent resident of the United States;
									(B)has obtained for
				each beneficial owner that is not a United States citizen or a lawful permanent
				resident of the United States a copy of the page of the government-issued
				passport on which a photograph of the beneficial owner appears;
									(C)will provide
				proof of the verification described in subparagraph (A) and the photograph
				described in subparagraph (B) upon request; and
									(D)will retain
				information and documents relating to the verification described in
				subparagraph (A) and the photograph described in subparagraph (B) until the end
				of the 5-year period beginning on the date that the corporation or limited
				liability company terminates, under the laws of the State.
									(b)Penalties for
				false beneficial ownership informationIn addition to any civil
				or criminal penalty that may be imposed by a State, any person who affects
				interstate or foreign commerce by knowingly providing, or attempting to
				provide, false beneficial ownership information to a State, by intentionally
				failing to provide beneficial ownership information to a State upon request, or
				by intentionally failing to provide updated beneficial ownership information to
				a State—
								(1)shall be liable
				to the United States for a civil penalty of not more than $10,000; and
								(2)may be fined
				under title 18, United States Code, imprisoned for not more than 3 years, or
				both.
								(c)Funding
				authorizationTo carry out this section—
								(1)a State may use
				all or a portion of the funds made available to the State under section 2004;
				and
								(2)the Administrator
				may use funds appropriated to carry out this title, including unobligated or
				reprogrammed funds, to enable a State to obtain and manage beneficial ownership
				information for the corporations and limited liability companies formed under
				the laws of the State, including by funding measures to assess, plan, develop,
				test, or implement relevant policies, procedures, or system
				modifications.
								(d)State
				compliance reportNothing in this section authorizes the
				Administrator to withhold from a State any funding otherwise available to the
				State under section 2004 because of a failure by that State to comply with this
				section. Not later than June 1, 2012, the Comptroller General of the United
				States shall submit to the Committee on Homeland Security and Governmental
				Affairs of the Senate and the Committee on Homeland Security of the House of
				Representatives a report identifying which States are in compliance with this
				section and, for any State not in compliance, what measures must be taken by
				that State to achieve compliance with this section.
							(e)DefinitionsIn
				this section:
								(1)Beneficial
				ownerThe term beneficial owner means an individual
				who has a level of control over, or entitlement to, the funds or assets of a
				corporation or limited liability company that, as a practical matter, enables
				the individual, directly or indirectly, to control, manage, or direct the
				corporation or limited liability company.
								(2)Corporation;
				limited liability companyThe terms corporation and
				limited liability company—
									(A)have the meanings
				given such terms under the laws of the applicable State;
									(B)do not include
				any business concern that is an issuer of a class of securities registered
				under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 781) or that
				is required to file reports under section 15(d) of that Act (15 U.S.C. 78o(d)),
				or any corporation or limited liability company formed by such a business
				concern;
									(C)do not include
				any business concern formed by a State, a political subdivision of a State,
				under an interstate compact between 2 or more States, by a department or agency
				of the United States, or under the laws of the United States; and
									(D)do not include
				any individual business concern or class of business concerns which a State,
				after obtaining the written concurrence of the Administrator and the Attorney
				General of the United States, has determined in writing should be exempt from
				the requirements of subsection (a), because requiring beneficial ownership
				information from the business concern would not serve the public interest and
				would not assist law enforcement efforts to detect, prevent, or punish
				terrorism, money laundering, tax evasion, or other misconduct.
									(3)Formation
				agentThe term formation agent means a person who,
				for compensation, acts on behalf of another person to assist in the formation
				of a corporation or limited liability company under the laws of a
				State.
								.
				(2)Table of
			 contentsThe table of contents in section 1 of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the
			 item relating to section 2008 the following:
					
						
							Sec. 2009. Transparent incorporation
				practices.
						
						.
				(b)Effect on State
			 law
				(1)In
			 generalThis Act and the amendments made by this Act do not
			 supersede, alter, or affect any statute, regulation, order, or interpretation
			 in effect in any State, except where a State has elected to receive funding
			 from the Department of Homeland Security under section 2004 of the Homeland
			 Security Act of 2002 (6 U.S.C. 605), and then only to the extent that such
			 State statute, regulation, order, or interpretation is inconsistent with this
			 Act or an amendment made by this Act.
				(2)Not
			 inconsistentA State statute, regulation, order, or
			 interpretation is not inconsistent with this Act or an amendment made by this
			 Act if such statute, regulation, order, or interpretation—
					(A)requires
			 additional information, more frequently updated information, or additional
			 measures to verify information related to a corporation, limited liability
			 company, or beneficial owner, than is specified under this Act or an amendment
			 made by this Act; or
					(B)imposes
			 additional limits on public access to the beneficial ownership information
			 obtained by the State than is specified under this Act or an amendment made by
			 this Act.
					4.Anti-money
			 laundering obligations of formation agents
			(a)Anti-money
			 laundering obligations of formation agentsSection 5312(a)(2) of
			 title 31, United States Code, is amended—
				(1)in subparagraph
			 (Y), by striking or at the end;
				(2)by redesignating
			 subparagraph (Z) as subparagraph (AA); and
				(3)by inserting
			 after subparagraph (Y) the following:
					
						(Z)any person
				involved in forming a corporation, limited liability company, partnership,
				trust, or other legal entity;
				or
						.
				(b)Deadline for
			 anti-money laundering rule for formation agents
				(1)Proposed
			 ruleNot later than 90 days after the date of enactment of this
			 Act, the Secretary of the Treasury, in consultation with the Attorney General
			 of the United States, the Secretary of Homeland Security, and the Commissioner
			 of the Internal Revenue Service, shall publish a proposed rule in the Federal
			 Register requiring persons described in section 5312(a)(2)(Z) of title 31,
			 United States Code, as amended by this section, to establish anti-money
			 laundering programs under subsection (h) of section 5318 of that title.
				(2)Final
			 ruleNot later than 270 days after the date of enactment of this
			 Act, the Secretary of the Treasury shall publish the rule described in this
			 subsection in final form in the Federal Register.
				5.Study and report
			 by Government Accountability OfficeNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct a study and submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives a report—
			(1)identifying each
			 State that has procedures that enable persons to form or register under the
			 laws of the State partnerships, trusts, or other legal entities, and the nature
			 of those procedures;
			(2)identifying each
			 State that requires persons seeking to form or register partnerships, trusts,
			 or other legal entities under the laws of the State to provide information
			 about the beneficial owners (as that term is defined in section 2009 of the
			 Homeland Security Act of 2002, as added by this Act) or beneficiaries of such
			 entities, and the nature of the required information;
			(3)evaluating
			 whether the lack of available beneficial ownership information for
			 partnerships, trusts, or other legal entities—
				(A)raises concerns
			 about the involvement of such entities in terrorism, money laundering, tax
			 evasion, securities fraud, or other misconduct; and
				(B)has impeded
			 investigations into entities suspected of such misconduct; and
				(4)evaluating
			 whether the failure of the United States to require beneficial ownership
			 information for partnerships and trusts formed or registered in the United
			 States has elicited international criticism and what steps, if any, the United
			 States has taken or is planning to take in response.
			
